Citation Nr: 0636478	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

WITNESSES AT HEARING ON APPEAL

Appellant and E.N. and E.B.


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The appellant claims he had World War II service with 
recognized guerrilla units in the service of the U. S. Armed 
Forces for the Far East (USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines, which denied the appellant's claim for VA 
benefits.

In July 2006, the appellant and his children testified at a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO.  A transcript of the hearing is of record.

In November 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the RO's 
April 2003 VCAA notice letter was issued prior to the initial 
unfavorable determination in September 2003.  

The appellant testified at a hearing held at the RO before 
the Board in July 2006.  As such, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claim, in letters from the RO dated in 
December 2001, April 2003, and July 2006.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  He was also notified of the 
necessary criteria and the reasons that his claim had been 
denied, by means of the discussions in the September 2003 
decision and the September 2004 statement of the case (SOC).  

There is no indication of any relevant records that the RO 
failed to obtain.  Moreover, the appellant does not contend 
that the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or re-certify additional 
military service.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the claimant 
is eligible for VA benefits, therefore it relates to status.  
Despite the inadequate notice, the Board finds no prejudice 
to the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  

Because it has not been established that the appellant had 
the required military service to be eligible for VA benefits, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department. The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Analysis

The record shows that in October 2001, the appellant 
submitted an application for VA benefits.  He claimed 
entitlement to VA disability benefits for a heart condition, 
an eye condition, swelling of the feet and legs, allergies, 
loss of appetite, and insomnia.  The veteran asserts that he 
had active service during World War II as a Recognized 
Guerilla from January 9, 1945 to February 16, 1946.  A 
Certificate from the Armed Forces of the Philippines reflects 
the appellant's military status as a guerrilla with the A 
Company 121st Infantry, Philippine Army (USAFIP-NL).   He 
served as a Private and is listed as such at Number 47 at 
Page 266 of Folder 4233 of the Revised and Reconstructed 
Guerrilla Roster.  

In support of his claim, the appellant submitted an affidavit 
in which the affiant certified that the appellant served with 
A Company, 1st Battalion, 121st Infantry, USAFIP-NL.  He also 
submitted a photocopied identification card, documenting his 
service in the Anderson Fil-American Guerrillas from April 
15, 1942 until his honorable discharge on September 27, 1945.  

The RO forwarded the information supplied by the appellant to 
the service department, requesting verification of the 
claimed military service.  In August 2003, the service 
department responded that the appellant did not have service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  In January 2006, the service department 
confirmed the negative certification issued in August 2003. 

The appellant has testified that his military service meets 
the requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  He submits that the documentation supplied by the 
Armed Forces of the Philippines is adequate evidence to prove 
that he had qualifying service.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service. Specifically, the 
documents are not acceptable evidence under 38 C.F.R. § 3.203 
as they do not verify actual service.  Thus, VA is bound by 
the certification of the service department which shows that 
the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  

The Board has carefully reviewed the appellant's statements, 
supporting documents, and the affidavit submitted regarding 
military service in World War II.  Although the appellant has 
asserted that the documents from the Philippine Army and 
other evidence attesting to his service with guerrilla troops 
from May 1942 to January 1945 are sufficient evidence of his 
military activities, the Board notes that the law, and not 
the facts, is dispositive in this case.  The evidence of 
record in this case are not service department documents and 
therefore are insufficient to establish qualifying service 
for purposes of VA benefits.  38 C.F.R. § 3.203.  

In the absence of qualifying service, however, such evidence 
is immaterial.  Consequently, the law is dispositive in this 
case and the claim must be denied due to an absence of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA death benefits is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


